Citation Nr: 0720300	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right elbow/arm 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed creditable service from July 1976 to 
July 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In March 2007, the veteran failed to report for a video 
conference which was to be conducted by a Veterans Law 
Judge.  

The record raises the issue of entitlement to service 
connection for a psychiatric disorder.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  There is no competent evidence showing that hepatitis C 
is related to service.

2.  There is no competent evidence that the veteran currently 
has either a right elbow/arm disorder or a low back disorder, 
and there is no competent evidence that either disorder is 
related to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Neither a right elbow nor a right arm disorder was 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

3.  A low back disorder was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 
(letter) and May 2005 (statement of the case) of the 
information and evidence needed to substantiate and complete 
the claims, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the veteran was not provided notice of how disability 
ratings and effective dates are assigned, because the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to what would 
be an appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 He chose not to.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Regarding the "duty to assist," the RO has attempted, 
albeit unsuccessfully, to obtain the veteran's service 
medical records.  In this regard, a Memorandum dated in March 
2004 sets out in detail the efforts made.  Further attempts 
were reported to be futile.  The Board concurs with the 
memorandum findings.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Factual Background

The service medical records are unavailable.  

The post-service medical evidence of record consists of VA 
outpatient treatment records, primarily dealing with 
psychiatric-based treatment afforded the veteran, dated in 
2003 and 2004.  In pertinent part, a January 2003 psychiatry 
general note includes a diagnosis of hepatitis C.  These 
records also show a history of cocaine dependence.  They are 
devoid of any reference to a right elbow/arm or low back 
disorder.  

Analysis

Hepatitis C

In this case, a review of post service VA medical records, 
while including a diagnosis of hepatitis C, reveals no 
opinion linking hepatitis C to service.  Without competent 
evidence linking the diagnosed hepatitis C to service, the 
benefit sought on appeal cannot be granted.  38 U.S.C.A. 
§ 1131.

Right Elbow/Arm and Low Back Disorders

Following review of the complete evidentiary record, the 
Board finds that service connection for either a right 
elbow/arm disorder and a low back disorder is not warranted.  
In this respect, the post service evidence does not show a 
diagnosis of either claimed disorder provided by a medical 
professional.  In the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, as the preponderance of the competent evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a right elbow/arm 
disorder is denied.  

Entitlement to service connection for a low back disorder is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


